Citation Nr: 1602038	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-25 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for tinnitus.

2. Whether reduction of the evaluation for residuals of a fracture of right fifth metacarpal from 10 percent to noncompensable was proper.

3. Entitlement to an increased rating for bipolar disorder with alcohol abuse, currently rated as 70 percent disabling.

4. Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 until July 2001. These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 and March 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). In his substantive appeal, the Veteran requested a Travel Board hearing, but in an October 2015 correspondence, he cancelled this request.

The issues of entitlement to an increased rating for bipolar disorder with alcohol abuse and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.

2. In June 2013, the RO notified the Veteran of a proposal to reduce the evaluation for his residuals of fracture of right fifth metacarpal from 10 percent to no compensable (0 percent). 
 
3. An August 2013 rating decision reduced the evaluation for the Veteran's residuals of fracture of right fifth metacarpal from 10 percent to noncompensable effective November 1, 2013. 

4. At the time of the reduction, the 10 percent rating for the residuals of fracture of right fifth metacarpal had been in effect for a period less than five years.

5. The September 2011 VA medical examination reflects the Veteran's right hand had no ankylosis, and no deformities of the digits.  The examination further reflects decreased and painful range of motion.  While the examination notes an old fracture, arthritis has not been demonstrated or diagnosed.

6.  The March 2012 decision that had assigned a 10 percent rating was based on clear and unmistakable error.  


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for tinnitus is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.87, Code 6260 (2015).

2. The criteria for restoration of a 10 percent rating from November 1, 2013 for residuals of fracture of right fifth metacarpal have not been met. 38 U.S.C.A. §§ 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in August 2011 and September 2011. 

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice. If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires. 38 C.F.R. § 3.105(e). 

The procedural requirements for reduction have been satisfied in this case. A June 2013 reduction proposal was accompanied by a notice letter, which apprised the Veteran and his representative of the Veteran's right to request a hearing and informed the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days. The Board finds that the proper procedures were followed. 

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal. The Veteran's service treatment records and VA treatment records have been associated with the claims file, and there is no indication that additional records are outstanding. 

VA provided an examination in September 2011, which the RO used as a basis in reducing the Veteran's rating. The adequacy of this examination will be addressed below. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met. See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b). Where a Veteran's schedular rating has been both stable and continuous for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation. 38 C.F.R. § 3.344(a). The duration of the rating is measured from the effective date of the rating to the effective date of the reduction. Brown, 5 Vet. App. at 418. Here, the prior 10 percent disability rating for the Veteran's residuals of fracture of right fifth metacarpal was in effect for less than five years. Thus, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c). Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344(c).

In considering whether a reduction was proper, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction. VA is required to establish, by a preponderance of the evidence, that a rating reduction is warranted. See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Analysis

Tinnitus

The Veteran is contending that an evaluation higher than 10 percent is warranted for the service-connected tinnitus.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify the existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. See 38 C.F.R. § 4.87, Diagnostic Code 6260. 

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United States Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus. VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), and stayed the adjudication of tinnitus rating cases affected by the Court's decision in Smith. In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b)  and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. VA then lifted the stay on the adjudication of tinnitus rating cases. 

The Veteran has already been assigned the maximum rating of 10 percent, under Diagnostic Code 6260, and there is no legal basis upon which to award a higher or separate schedular evaluation for tinnitus.

The Board has considered all arguments advanced on behalf of the Veteran and recognizes his feeling that a higher rating is warranted. Even providing full credence to the Veteran's assertions, there is no legal basis upon which to assign a higher or separate schedular evaluation for tinnitus. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). A rating in excess of 10 percent for tinnitus is not warranted. 

In exceptional cases, an extra-schedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The record adequately describes the service and symptoms associated with the Veteran's service-connected tinnitus disability, including frequent, if not constant, ringing in his ears, and such are not of an exception or unusual nature. The presently assigned disability evaluation contemplates the manifestations of the Veteran's tinnitus disability; therefore, the Board finds the applicable rating criteria adequate to evaluation the Veteran's disability. Referral for extraschedular consideration is not warranted. 

Fracture of right fifth metacarpal

The Veteran contends that that the August 2013 reduction was improper.

The Veteran's residuals of fracture of right fifth metacarpal were increased to 10 percent disabling, effective September 26, 2011 in a March 2012 rating decision. The March 2012 rating decision based the increase on a September 2011 VA medical examination, specifically pain in the right little finger. In June 2013, VA proposed a reduction of the Veteran's residuals of fracture of right fifth metacarpal, as the March 2012 rating decision incorrectly increased the Veteran's evaluation to 10 percent. In an August 2013 rating decision, the Veteran's service-connected residuals of fracture of right fifth metacarpal was reduced to a noncompensable evaluation, effective November 1. 2013.

The issue is whether the August 2013 reduction was proper.

In this case, the RO did not find improvement in the disability. Rather, the RO determined that there was clear and unmistakable error in the decision which assigned the 10 percent rating; specifically, that the evidence of record did not show that the service-connected fifth metacarpal disorder resulted in any impairment that would warrant a compensable rating. Thus, the Board will analyze the merits of the appeal under the applicable laws and regulations pertaining to clear and unmistakable error. 

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error. See 38 U.S.C.A. § 5109A ; 38 C.F.R. § 3.105(a) . In order for clear and unmistakable error to exist, the Court has stated:

 (1) '[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was [clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245   (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc)).

It is important to understand that clear and unmistakable error is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error. Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993).

The prior March 2012 rating that granted the 10 percent rating was based on the September 2011 VA medical examination which reflects the Veteran's right hand had no ankylosis, and no deformities of the digits. The examination further reflects decreased and painful range of motion. While the examination notes an old fracture, arthritis has not been demonstrated or diagnosed.

The Veteran's residuals of fracture of right fifth metacarpal are rated as noncompensable under Diagnostic Code 5230.

Under Diagnostic Code 5230, a noncompensable evaluation is the maximum evaluation for any limitation of motion of the ring or little finger. See 38 C.F.R. § 4.71. As such, the Veteran is not entitled to a compensable rating for the residuals of fracture of right fifth metacarpal.

Further, a compensable evaluation under Diagnostic Code 5003 is also not warranted as there is no x-ray evidence of degenerative arthritis of a group of minor joints. See 38 C.F.R. § 4.71a.

Moreover, the Veteran is not entitled to a compensable rating based on functional loss as the Veteran's noncompensable rating is the maximum disability rating available based on symptomatology that includes limitation of motion. Therefore, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. See Johnston, 10 Vet. App. 80. The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59. However, under VA's Rating Schedule, no minimal compensable rating is listed for limitation of motion or ankylosis of the little finger. See 38 C.F.R. § 4.71a, Diagnostic Codes 5230. As such, application of 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

Based on the forgoing, the Board finds the Veteran is not entitled to a compensable rating for his residuals of fracture of right fifth metacarpal.  As the September 2011 VA medical examination unquestionably reflects that the Veteran was not entitled to a compensable rating for his service-connected residuals of fracture of right fifth metacarpal, the assignment of a 10 percent rating was clearly and unmistakably erroneous, and August 2013 reduction decision was proper.


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied.

The reduction of the Veteran's service-connected residuals of fracture of right fifth metacarpal to noncompensable effective November 1, 2013 was proper and restoration of a 10 percent evaluation is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. In the September 2013 substantive appeal, the Veteran indicated that, his bipolar disorder with alcohol abuse has worsened. Specifically, the Veteran alleges he currently experiences delusions, hallucinations, suicidal, and mass homicidal thoughts. The last VA medical examination in regard to the Veteran's mental condition was conducted in January 2012. Based on the alleged worsening of the Veteran's bipolar disorder with alcohol abuse, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for TDIU while remanding the issue of bipolar disorder with alcohol abuse. Specifically, the Board questions whether the two issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

As the outcome of the claim for entitlement to an increased rating for bipolar disorder with alcohol abuse could have a significant impact on the Veteran's appeal for entitlement to TDIU, the Board finds these matters inextricably intertwined. The Board also notes that an undecided issue "inextricably intertwined" with an issue certified for appeal must be adjudicated prior to appellate review. Thus, the issue for entitlement to TDIU must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for any of his service-connected disabilities, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Schedule the Veteran for a mental health examination in regard to the claim for an increased rating for bipolar disorder with alcohol abuse to determine the current severity of his mental disability. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. 

3. Once the mental health examination has been completed, obtain a VA medical opinion in regard to the claim for TDIU claim. The claims file, to include all newly associated evidence, should be made available for the examiner to review and the opinion should reflect that such review was accomplished. All pertinent findings should be reported. The examiner must opine as to what impairment, if any, the Veteran's service-connected disabilities have on physical and sedentary employment. In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history. All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


